Citation Nr: 1648460	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  09-30 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the service-connected cervical intervertebral disc syndrome with cervical bulging disc.

2.  Entitlement to an initial compensable rating for the service-connected left wrist unfused navicular fracture and osteoarthritis prior to March 28, 2008, and a rating in excess of 10 percent thereafter.

3. Entitlement to an initial compensable rating for the service-connected left ankle arthritic changes prior to March 28, 2008, and a rating in excess of 10 percent thereafter.

4. Entitlement to an initial compensable rating for the service-connected right ankle medial malleolus fracture.

5.  Entitlement to service connection for a right knee disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from September 1983 to October 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in which the RO granted, in pertinent part, the Veteran's claims of service connection for disabilities of the cervical spine, left wrist, left ankle and right ankle.  The RO assigned noncompensable ratings to each of these disabilities effective November 1, 2007. The RO also denied the Veteran's claims of service connection for a left shoulder disability, to include as due to a service-connected cervical spine disability, and for a right knee disability.  Each of these issues was appealed to the Board and the Board remanded them for additional development in February 2013.

Following the February 2013 remand, the RO issued a rating decision in December 2015 awarding service connection for left upper radiculopathy, claimed as a left shoulder condition.  This represents a full grant of the benefits sought in the appeal as to the left shoulder and this issue, therefore, is no longer within the Board's jurisdiction.  The December 2015 rating decision also awarded an initial 10 percent rating for the service connected cervical spine disability, and a 10 percent rating effective March 28, 2008, for both the left wrist and left ankle.  The Veteran has not indicated satisfaction with the increased ratings assigned and these ratings do not represent the maximum rating available for the cervical spine, left wrist or left ankle conditions, so these claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).     

The Board recognizes that the Veteran requested a Travel Board hearing in August 2009; however, he withdrew that hearing request in November 2012.

This appeal was processed using the Virtual Benefits Management System (VBMS) and Virtual VA (VVA) paperless claims processing systems.  

The issue related to whether service connection is warranted for a right knee disability is decided below; the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A right knee disability has not been present during the pendency of this claim.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the Veteran filed his claim prior to separation from active service and in association with his participation in VA's Benefits Delivery at Discharge (BDD) Program.  The record reflects that the Veteran was not provided the required notice related to the evidence necessary to establish service connection.  However, the Board notes that the basis of the denial, below, is the lack of a current diagnosis of any right knee disability.  The Veteran has made various statement related to his symptoms and the establishment of service connection for a current disability of the right knee.  Moreover, the statement of the case (SOC) and supplemental SOC (SSOC) provided the regulations related to establishing service connection.  The Board, therefore, finds that while VCAA notice was not mailed to the Veteran, he has actual notice of the elements and evidence required for establishing service connection for the right knee disability claimed.  Thus, no remand for adequate notice is required.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   

All appropriate development to obtain the Veteran's service treatment records (STRs) and post-service medical records has been completed. Moreover, the Veteran has been afforded appropriate VA examinations in response to his claim for service connection for a right knee disability, most recently in June 2015.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran.  

The Board will now address the merits of this claim. 

Service Connection

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim at issue.

The Veteran contends he has a right knee disability, which he contends is causally connected to his active service.  

The record includes a June 2007 VA (QTC) examination report noting the Veteran's history of weakness and stiffness after walking and running, as well as pain.  The Veteran reported these symptoms as occurring over the prior five years.  The examiner noted the Veteran's normal gait and also noted that the right knee showed no signs of edema, effusion, weakness, tenderness, heat, abnormal movement, subluxation or guarding of movement.  The range of motion of the right knee was noted as 0 to 140 degrees, which is normal.  Ligament stability was noted as normal.  Right knee x-ray at that time was within normal limits.  The examiner concluded that there is no diagnosis of a right knee disability, because there existed no pathology to render a diagnosis.  Based upon these findings, the RO denied the Veteran's claim.

In his notice of disagreement, the Veteran again reported that his right knee is painful and stiff after exercise (running and long walks) or prolonged periods of standing.  He argued that he has a current disability and that it is due to his many years in the service doing military parachute operations and carrying heavy loads in rough terrain.  The Board does not question the physical demands endured by the Veteran during his service.  Nonetheless, a diagnosis of a current right knee disability is required in order for service connection to be awarded.  Following the Board's remand, the RO again afforded the Veteran a QTC examination in April 2015.  This examiner also found no functional impairment of the right knee joint, with or without repetitive use.  Range of motion was again noted as normal, from 0 to 140 degrees.  There was no observed pain on weight bearing and no crepitus.  No instability was observed during joint stability testing.  No abnormality was shown on x-ray.  The examiner concluded that the Veteran does not have a current diagnosis related to his described right knee symptoms.

While the Board recognizes the Veteran's symptoms, including right knee pain and stiffness, throughout the pendency of this claim, there is no competent medical evidence of a diagnosis of a right knee disability during the period of the claim.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Therefore, the Board concludes that the preponderance of the medical evidence establishes that a right knee disability has not been present at any time during the pendency of the claim.  

With respect to whether the Veteran's own statements can establish a current disability here, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well. Whether lay evidence is competent and sufficient in a particular case is a fact issue.

In this case, the criteria under Jandreau have not been met.  A current disability has not been established either through the clinical record or the Veteran's own statements.  

As the Veteran has not shown a current disability for which service connection can be granted, the claim for service connection for a right knee disability must be denied.  The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.  The claim must be denied.


ORDER

Service connection for a right knee disability is denied.


REMAND

The Veteran's claims related to the ratings for his cervical spine, left wrist, left ankle and right ankle remain on appeal. They were remanded in February 2013 in order for the Veteran to be afforded new VA examinations.  These examinations occurred in June 2015.  In a recent decision issued after the most recent examinations, Correia v. McDonald, 28 Vet. App. 158 (2016), the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Neither the June 2007, nor the June 2015 examinations were conducted with Correia-compliant testing.  While the Board sincerely regrets the delay, a remand is required in order to obtain adequate examinations and opinions under the current law.  



Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA cervical spine, left wrist, left ankle and right ankle examination(s) in order to determine the current severity of the service-connected disabilities.  All pertinent evidence should be made available to and reviewed by the examiner.  The examiner(s) must make all findings relative to rating the Veteran's cervical spine, left wrist, left ankle and right ankle disabilities, to include any instability associated with the underlying joint disabilities.  

This examination must also include joint testing for pain on both active and passive motion, and in weight bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  In addition to dictating objective test results, the examiner's report should fully describe the effects of the Veteran's disability on his occupational functioning and daily activities.  The RO or Appeals Management Center (AMC) should ensure that the examiner provides all information required for rating purposes.

2.  Review the record to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures. See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and given the opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


